18-2330
     Zheng v. Barr
                                                                                   BIA
                                                                             Poczter, IJ
                                                                          A209 127 618
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,*
 8            JOSEPH F. BIANCO,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   HAI QIN ZHENG,
14            Petitioner,
15
16                   v.                                         18-2330
17                                                              NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Richard Tarzia, Esq., Belle Mead,
24                                    NJ.
25

     * Circuit Judge Peter W. Hall, originally a member of the panel, is currently
     unavailable. Circuit Judge Jon O. Newman has replaced Judge Hall on the
     panel for this matter. See 2d Cir. IOP E(b).
 1   FOR RESPONDENT:           Ethan P. Davis, Acting Assistant
 2                             Attorney General; Paul Fiorino,
 3                             Senior Litigation Counsel; Andrew
 4                             B. Insenga, Trial Attorney, Office
 5                             of Immigration Litigation, United
 6                             States Department of Justice,
 7                             Washington, DC.

 8       UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is GRANTED.

12       Petitioner Hai Qin Zheng, a native and citizen of the

13   People’s Republic of China, seeks review of a July 24, 2018

14   decision of the BIA affirming a September 12, 2017 decision

15   of an Immigration Judge (“IJ”) denying Zheng’s application

16   for asylum, withholding of removal, and relief under the

17   Convention Against Torture (“CAT”).     In re Hai Qin Zheng, No.

18   A 209 127 618 (B.I.A. July 24, 2018), aff’g No. A 209 127 618

19   (Immig. Ct. N.Y. City Sep. 12, 2017).    We assume the parties’

20   familiarity with the underlying facts and procedural history.

21       Under the circumstances of this case, we have reviewed

22   the IJ’s decision as modified by the BIA, i.e., minus the

23   finding on which the BIA declined to rely.    See Xue Hong Yang

24   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

25   The applicable standards of review are well established.    See
                                   2
 1   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d
2   67,    76   (2d   Cir.   2018)   (reviewing      adverse   credibility

 3   determination under a substantial evidence standard); Lecaj

 4   v. Holder, 616 F.3d 111, 114 (2d Cir. 2010) (reviewing factual

 5   findings for substantial evidence and questions of law and

 6   application of law to fact de novo).                “Considering the

 7   totality of the circumstances, and all relevant factors, a

 8   trier of fact may base a credibility determination on . . .

 9   the consistency between the applicant’s or witness’s written

10   and oral statements . . . , the internal consistency of each

11   such statement, the consistency of such statements with other

12   evidence of record . . . , and any inaccuracies or falsehoods

13   in such statements, . . . or any other relevant factor.”

14   8 U.S.C. § 1158(b)(1)(B)(iii).         While the agency “may rely

15   on    any   inconsistency   or   omission   in    making   an   adverse

16   credibility determination,” Xiu Xia Lin v. Mukasey, 534 F.3d
17   162, 167 (2d Cir. 2008), “omissions are less probative of

18   credibility       than   inconsistencies      created      by    direct

19   contradictions in evidence and testimony,” Hong Fei Gao, 891
20 F.3d at 78 (internal quotation marks omitted).                  We have

21   concluded that remand is warranted because the agency found


                                        3
 1   Zheng not credible based entirely on omissions from her

 2   written statement and her father’s letter about treatment she

 3   received at a clinic following her alleged detention and a

 4   police visit to her home following her departure from China.

 5       First, the agency erred in relying on the omission from

 6   Zheng’s father’s letter that Zheng received treatment at a

 7   clinic. Id. at 79 (“Although the fact that petitioners

 8   visited clinics for medical treatment may be probative of the

 9   degree of harm they suffered, the omissions of these details

10   from petitioners’ initial applications did not warrant the

11   heavy weight afforded to them by the IJs and the BIA.”).

12   This omission is not sufficiently probative in this case to

13   support   an    adverse      credibility   determination      because   it

14   relates   to    a   detail    about   the “aftermath of     the   alleged

15   persecution,” Zheng did not allege any serious injury or

16   extensive treatment, and the third-party omission did not

17   create any actual inconsistency.           See id. at 80–81.

18       Given this error, we conclude that remand is warranted

19   because   the       remaining    omission,     by   itself,    does     not

20   constitute     substantial      evidence     that   would   support     the

21   adverse credibility determination, and it is far from clear


                                           4
 1   based on the record that the same decision would be reached

 2   on remand.    “[W]here the IJ or the BIA has committed legal

 3   error, . . . we will affirm only when remanding the case to

 4   the agency would be futile—namely, a) when the IJ articulates

 5   an alternative and sufficient basis for her determination; b)

 6   when her reliance on the erroneous aspect of her reasoning is

 7   substantially tangential to her non-erroneous findings; or c)

 8   when overwhelming evidence in the record makes it clear that

9    the same decision is inevitable on remand, or, in short,

10   whenever the reviewing panel is confident that the agency

11   would reach the same result upon a reconsideration cleansed

12   of errors.”      Gurung v. Barr, 929 F.3d 56, 62 (2d Cir. 2019)

13   (internal quotation marks omitted).        The remaining finding—

14   that   Zheng’s    amended   written   statement   and   her   father’s

15   letter omitted that the police visited Zheng’s family after

16   she left China—is not “overwhelming evidence” of Zheng’s lack

17   of credibility.      See id.    While this is a fact that would

18   have bolstered Zheng’s claim, the record does not support a

19   conclusion that this was a significant event because the

20   allegation arose only in response to a direct question on

21   cross-examination, and she testified that the police simply


                                       5
 1   asked her father for her whereabouts and then left.         See Hong

 2   Fei Gao, 891 F.3d at 80 (An omission that comes out on cross-

 3   examination is less probative because “[i]t [i]s not as though

 4   [petitioners]    volunteered    the      information   on    direct

 5   examination in an effort to falsely buttress their claims

 6   through testimony.”).

 7       While the agency also ruled that Zheng failed to submit

 8   reliable documentary evidence to rehabilitate her credibility

 9   and a failure to corroborate may bear on credibility “because

10   the absence of corroboration in general makes an applicant

11   unable to rehabilitate testimony that has already been called

12   into question,” Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

13   Cir. 2007), the IJ tied the lack of reliable documentary

14   evidence to the omissions.     Given the errors, the absence of

15   corroboration is not a basis for an adverse credibility

16   determination.   See Chuilu Liu v. Holder, 575 F.3d 193, 198

17   n.5 (2d Cir. 2009) (“[W]hile a failure to corroborate can

18   suffice, without more, to support a finding that an alien has

19   not met his burden of proof, a failure to corroborate cannot,

20   without    more,     support        an     adverse     credibility

21   determination.”).


                                     6
 1        Because credibility is a threshold determination and a

 2   credible claim of past persecution triggers a presumption of

 3   future persecution, we conclude that remand is required and

 4   do   not   reach   the   agency’s   alternative   finding    regarding

 5   Zheng’s practice of Christianity in the United States.             See

 6   8 C.F.R. § 1208.13(b)(1); INS v. Bagamasbad, 429 U.S. 24, 25

 7   (1976) (“As a general rule courts and agencies are not

 8   required to make findings on issues the decision of which is

 9   unnecessary to the results they reach.”).

10        For the foregoing reasons, the petition for review is

11   GRANTED, the BIA’s decision is VACATED, and the case is

12   REMANDED     for   further   proceedings    consistent      with   this

13   order.     All pending motions and applications are DENIED and

14   stays VACATED.

15                                   FOR THE COURT:
16                                   Catherine O’Hagan Wolfe,
17                                   Clerk of Court




                                         7